DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed February 3, 2021, is entered.  Applicant amended claims 11 and 21 and cancelled claims 12-18 and 22-28.  No new matter is entered.  Claims 11, 19 and 20 are pending before the Office for review.  Claim 21 remains withdrawn in response to a restriction requirement.
(2)
Election/Restrictions
Claims 11, 19 and 20 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on May 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claim 21, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

(3)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Wheeler on February 8, 2021.
The application has been amended as follows:
IN THE CLAIMS:
In claim 11, line 18, delete “(W + 110)” and insert “W + 110” in its place.
In claim 21, line 20, delete “(W + 110)” and insert “W + 110” in its place.
(4)
Allowable Subject Matter
Claims 11 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.

Zuniga (U.S. Publication No. 2010/0229928), which was cited in the non-final rejection, teaches the electrodes of a back contact solar cell are spaced apart from one another with a gap of about 120 microns.  Paragraph 46.  Zuniga also teaches the base layer has a width of 280 microns.  Paragraph 46.  Accordingly, a full consideration of Zuniga’s disclosure would not motivate one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form a solar cell with the claimed distance between first insulator films and a base layer having the claimed width because the spacing Zuniga discloses is in the context of a base layer having a different width than what is required by the claimed invention.
Additionally, De Ceuster et al. (U.S. Publication No. 2008/0017243), which is newly-cited, teaches printing of 200 micron contact openings will lead to a diffusion region of around 600 microns.  Paragraph 34.  Accordingly, it’s unclear that Adibi (U.S. Publication No. 2010/0243806), which was cited in the non-final rejection, can be fairly characterized as teaching a base layer width of 3 to 200 microns based on the cited disclosure regarding the metal contact width. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796